Citation Nr: 0823837	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  00-12 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for nasal polyps as a 
result of exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied service connection for nasal polyps as a result of 
exposure to herbicides.  The veteran timely filed a Notice of 
Disagreement (NOD) in August 1999, and the RO provided a 
Statement of the Case (SOC) that same month.  Thereafter, in 
May 2000, the veteran timely filed a substantive appeal.  He 
did not indicate at that time whether he wanted a hearing.  
In September 2001, the RO provided a Supplemental Statement 
of the Case (SSOC).

On appeal in November 2003, the Board remanded the case for 
further development, to include obtaining employment records 
and providing a VA otolaryngology examination.  The RO 
subsequently provided a SSOC in August 2007.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the November 2003 
Remand Order.  

Upon careful review of the claims file, the Board notes 
several issues that have not been addressed by the RO.  In 
October 2001, the veteran filed a claim for an increased 
rating for service-connected varicose veins.  In June 2004 
statements, the veteran appeared to file a new application to 
reopen his claims for service connection for asthma and 
entitlement to a clothing allowance.  Also in June 2004, the 
veteran appeared to raise informal claims of service 
connection for basal cell carcinoma, rheumatoid arthritis, 
and sleep apnea.  Finally, in February 2007, the veteran 
submitted a buddy statement from a fellow soldier concerning 
the death of one of their friends in Vietnam.  The Board 
construes this statement as a request to reopen the veteran's 
claim for service connection for post-traumatic stress 
disorder.  These issues are not developed for appellate 
consideration and are referred to the RO for appropriate 
action.

FINDINGS OF FACT

1.  The pre-enlistment examination was negative for nasal 
polyps, thereby raising a presumption of soundness.

2.  While there is ample medical evidence to indicate that 
the veteran's nasal polyps pre-existed service, the evidence 
does not clearly and unmistakably show that they were not 
aggravated during service; accordingly, the presumption of 
soundness is not rebutted.

3.  The veteran had active duty from January 1968 to January 
1971, to include a tour of duty in Vietnam. 

4.  The competent evidence shows that the veteran's in-
service exposure to herbicides contributed to his development 
of nasal polyps.  


CONCLUSION OF LAW

Service connection for nasal polyps is warranted.  38 
U.S.C.A. §§ 1110, 1111 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes. See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim.

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection is 
warranted for nasal polyps.  Accordingly, a further 
discussion of the VCAA duties is unnecessary at this time.

II.  Relevant Law and Regulations

Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2007).

VA may show a lack of aggravation by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
preexisting condition.  See Wagner, 370 F.3d at 1096; see 
also 38 U.S.C.A. § 1153 (West 2002).

Service Connection-herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2007).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2007).  The following 
diseases are deemed associated with herbicide exposure, under 
VA law: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  See 
38 C.F.R. § 3.309(e) (2007); see also 38 U.S.C.A. § 1116(f).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

The pre-enlistment examination was negative for nasal polyps, 
thereby raising a presumption of soundness.  38 U.S.C.A. 
§ 1111.  While there is ample medical evidence to indicate 
that the veteran's nasal polyps pre-existed service, the 
evidence does not clearly and unmistakably show that they 
were not aggravated during service.  Accordingly, the 
presumption of soundness is not rebutted.  VAOPGCPREC 3- 
2003; Wagner, supra

In applying a Hickson analysis, concerning element (1), there 
is ample medical evidence of a current diagnosis of nasal 
polyps.  As the veteran had active duty in Vietnam, he is 
presumed to have been exposed to herbicides.  38 C.F.R. § 
3.307(a)(6)(iii) (2007).  Thus, Hickson elements (1), a 
current disability, and (2), injury consisting of presumed 
in-service exposure to herbicides are met.  With respect to 
element (3), medical nexus, the question which must be 
answered is the relationship, if any, between the veteran's 
currently diagnosed nasal polyps [element (1)] and presumed 
exposure to herbicides in service [element (2)].  The Board 
will first discuss the matter of presumptive service 
connection under 38 C.F.R. § 3.309(e).  The Board will then 
address the veteran's claim under Combee, supra.

Nasal polyps are not one of the diseases that are recognized 
by law as linked to exposure to herbicides.  Therefore, the 
nexus presumption found in 38 C.F.R. § 3.309(e) is not 
applicable as to this claim.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for nasal polyps under the regular 
criteria for service connection without regard for the Agent 
Orange presumptions.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2007).

With regard to the medical question as to whether the 
veteran's nasal polyps are related to active service, 
including exposure to herbicides, the Board is prohibited 
from exercising its own independent judgment to resolve 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Similarly, the veteran's lay opinion is entitled 
to no weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).]

In January 1999, the veteran underwent a VA examination.  At 
that time, he stated that shortly after he was in Vietnam, he 
was found to have bilateral nasal polyps.  The veteran 
indicated that he had had five polypectomies since that time, 
with two nasoantral windows.  According to the veteran, he 
had not experienced any sinusitis, but he continued to have 
periods of obstruction prior to polypectomies.  Following the 
physical examination, the diagnosis was nasal polyposis, 
status post five nasal polypectomies.  

In a VA Medical Center (VAMC) outpatient treatment record, 
dated in July 1999, S.B., M.D., stated that the veteran was 
seen for his three-week postoperative cleanout of his 
sinuses.  Following the physical examination, Dr. B. 
diagnosed the veteran with Sampter's triad with nasal 
polyposis.  Dr. B. indicated that the veteran had aspirin 
sensitivity triad and was already beginning to have some 
polypoid changes of his nasal mucosa.  According to Dr. B., 
the veteran asked him if his aspirin sensitivity triad was 
related to his work in the military and in-service exposure 
to gas.  Dr. B. reported that he explained to the veteran 
that the more likely explanation was that the veteran had a 
propensity toward that problem all of his life that simply 
manifested in adulthood.  However, Dr. B. stated that he 
could not definitively prove that the trigger was not the 
multiple exposures that the veteran had in the military

In a VA medical statement from Dr. S.B., dated in August 
1999, Dr. B. stated that the veteran suffered from aspirin 
sensitivity triad syndrome, and that as a result, he had 
severe nasal polyposis.  In general, Dr. B. noted that 
patients with the syndrome were predisposed to it from birth, 
although there was no way to prove that an environmental 
insult was not responsible for triggering onset of the actual 
triad of symptoms.  According to Dr. B., it was possible that 
the veteran's exposures in the military may have contributed 
to the problem, although they probably did not cause it.  

A VA examination was conducted in July 2003.  At that time, 
the examining physician stated that the veteran had had nasal 
polyps since the early 1970's and that he had had six 
surgical procedures relating to the nasal polyps with varying 
degrees of relief.  The examiner noted that the veteran had a 
substantial amount of exposure to Agent Orange during his 
tour of duty in Vietnam, with direct exposure to fallout and 
indirect exposure, particularly when repacking parachutes 
that had previously been used in drop zones.  Unaware that he 
might have chemicals on his hands, the veteran ate food 
generally without washing his hands, since soap was not 
readily available at the time, and he no doubt ingested some 
defoliant in that fashion.  The physical examination showed 
evidence of nasal polyps.  The examiner stated that in the 
veteran's chart was an observation by the National Institute 
of Health that stated that dioxin greatly affected the immune 
system and could unleash a torrent of diseases from allergy 
to arthritis to cancer to AIDS.  It was the examiner's 
opinion that that was cogent in regard to the veteran.  
According to the examiner, the veteran probably had a 
hereditary tendency toward salicylate allergy but that his 
condition was worsened or perhaps even triggered by the Agent 
Orange since he had no history of either nasal polyps prior 
to that time or, in fact, nasal allergies or sinusitis.  
Thus, the examiner opined that while the veteran's exposure 
to Agent Orange in the military was not the causative factor 
of his nasal polyposis, on a more likely than not basis, it 
worsened his nasal polyposis and the associated chronic 
sinusitis that usually accompanied that.  The examiner noted 
that allergies and infection were the major cause of nasal 
polyps.  

In August 2006, the veteran underwent a VA examination.  At 
that time, the examining physician stated that since the 
veteran was originally diagnosed with nasal polyps in the 
early 1970's, the veteran had had about seven procedures 
since then including bilateral convolute and repeated nasal 
polypectomies, and endoscopic sinus procedures.  According to 
the examiner, the veteran was exposed to Agent Orange during 
his tour of duty in Vietnam.  Following the physical 
examination, the assessment was that the veteran complained 
of nasal polyposis and sinusitis.  The examiner indicated 
that it seemed more likely than not that because dioxin 
greatly affected the immune system and could unleash a 
variety of diseases from allergies to arthritis, that the 
veteran may have had a propensity towards having aspirin 
sensitivity polyps, which is the Sampter's triad, as 
identified in the veteran's chart.  According to the 
examiner, the condition may have been triggered by the 
herbicide Agent Orange during the veteran's military service.  
Indeed, the examiner stated that he believed that it was at 
least as likely as not that the veteran's polyps syndrome was 
aggravated or triggered by his in-service exposure to Agent 
Orange.  The examiner reported that the veteran continued to 
suffer from that problem.  The veteran had no history of any 
nasal polyps prior to the time he was exposed to the Agent 
Orange, which at this point, clearly defined that that was 
the triggering event.  Otherwise, he would have likely 
suffered from the problem before that.  The examiner noted 
that the veteran continued to get treatment for sinusitis and 
polyposis, and as such, he continued to suffer from severe 
disease as a result of the polyposis and sinusitis.   

In a VA medical statement from M.N.D., M.D., dated in 
February 2007, Dr. D. stated that the veteran was one of her 
patients and that he asked her to write an opinion as to 
whether any of his chronic medical conditions could be 
related to his in-service Agent Orange exposure.  Dr. D. 
noted that she recognized that the veteran did not have any 
of the diseases that were recognized by law as linked to 
exposure to herbicides.  However, Dr. D. reported that in an 
abstract of an article in the American Journal of Industrial 
Medicine (November 2006, volume 49 (11) pp 874-884), it was 
suggested that there was a significantly increased odds ratio 
for chronic respiratory conditions of 1.62 in Vietnam 
veterans who were exposed to herbicides.  According to Dr. 
D., the veteran had asthma and chronic sinus polyps and 
congestion issues, which may as likely as not be related to 
his exposure to Agent Orange.   

In light of the above, the Board finds that the competent 
medical evidence of record is sufficient to establish a nexus 
between the veteran's current nasal polyps and his in-service 
herbicide exposure.  Element (3), and therefore all elements 
necessary to establish service connection, has been 
satisfied.

In summary, the Board is of the opinion that the veteran has 
met all requirements needed to establish service connection 
for nasal polyps.  The benefit sought on appeal is 
accordingly allowed.


ORDER

Service connection for nasal polyps is granted.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


